UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                No. 02-4362
LAURA BORADERS, a/k/a Lisa
Stringer,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Western District of North Carolina, at Charlotte.
                Lacy H. Thornburg, District Judge.
                            (CR-00-157)

                   Submitted: November 7, 2002

                      Decided: November 15, 2002

       Before WILKINS and LUTTIG, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Chiege Ojugo Kalu Okwara, Charlotte, North Carolina, for Appellant.
Thomas Richard Ascik, OFFICE OF THE UNITED STATES
ATTORNEY, Ashville, North Carolina, for Appellee.
2                     UNITED STATES v. BORADERS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Pursuant to a valid plea agreement, Laura Boraders pled guilty to
conspiracy to commit bank fraud and to utter counterfeit securities in
violation of 18 U.S.C. §§ 371, 1344, and 513(a). Boraders received a
10 month prison term. Boraders’s attorney has filed a brief in accor-
dance with Anders v. California, 386 U.S. 738 (1967). Counsel states
that there are no meritorious grounds for appeal but asserts the district
court erred by refusing to grant Boraders a two-point downward
adjustment for acceptance of responsibility pursuant to U.S. Sentenc-
ing Guidelines Manual §§ 3E1.1(a) (2000). Finding no error, we
affirm.

   We review a district court’s decision to deny a reduction to the
offense level for acceptance of responsibility for clear error. United
States v. Pauley, 289 F.3d 254, 261 (4th Cir. 2002). Because Boraders
committed an identical state offense within three weeks of the time
she entered her plea agreement, and claimed she was innocent at sen-
tencing, we find the district court did not err in denying a reduction
for acceptance of responsibility. Even if the district court had commit-
ted error in not granting a reduction for acceptance of responsibility,
Borader’s sentence is within the recommended guidelines range had
the district court granted the reduction, and thus she was not preju-
diced.

   Accordingly, we affirm Borader’s conviction and sentence. As
required by Anders, we have reviewed the record and conclude that
there are no meritorious issues for appeal. This court requires that
counsel inform his client, in writing, of his right to petition the
Supreme Court of the United States for further review. If the client
requests that a petition be filed, but counsel believes that such a peti-
tion would be frivolous, then counsel may move in this court for leave
to withdraw from representation. Counsel’s motion must state that a
                     UNITED STATES v. BORADERS                      3
copy thereof was served on the client. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

                                                         AFFIRMED